    Case 2:19-cv-00040 Document 14-4 Filed in TXSD on 02/15/19 Page 1 of 9



 

 

 

 

 

 

                                       

                                       




                       EXHIBIT 71

 

 

 
       Case 2:19-cv-00040 Document 14-4 Filed in TXSD on 02/15/19 Page 2 of 9



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                              CORPUS CHRISTI DIVISION


JULIETA GARIBAY, et al.                                §
                                                       §
vs.                                                    § Civil Action No. 2:19-cv-00040
                                                       §
DAVID WHITLEY, et al.                                  §


               AMENDED DECLARATION OF JUANITA VALDEZ-COX
       IN SUPPORT OF APPLICATION FOR TEMPORARY RESTRAINING ORDER


STATE OF TEXAS                                         §
COUNTY OF HIDALGO                                      §



      1. My name is Juanita Valdez-Cox, I am over the age of 18 and fully competent to make this

         declaration. I have personal knowledge of each of the matters stated in this declaration.

      2. I am the Executive Director of La Unión Del Pueblo Entero (“LUPE”). LUPE is a

         plaintiff in the case styled Julieta Garibay, et al. v. David Whitley, et al., in the United

         States District Court for the Western District of Texas, Corpus Christi Division, Civil

         Action No. 2:19-cv-40.

      3. LUPE is headquartered at 1601 U.S. 83 Business, San Juan, Texas 78589, where I

         maintain my office.

      4. LUPE is a nonprofit membership organization founded on the belief that members of the

         low-income community have the responsibility and the obligation to organize themselves.

         LUPE’s mission is to build strong, healthy communities in the Texas Rio Grande Valley

         through community organizing and civic engagement.



                                                  1
 Case 2:19-cv-00040 Document 14-4 Filed in TXSD on 02/15/19 Page 3 of 9



5. LUPE has over 8,000 members including Latino naturalized U.S. citizens who are

   registered to vote in Texas. LUPE’s members primarily reside in Hidalgo, Cameron,

   Willacy, and Starr Counties, Texas. Most LUPE members have Texas driver’s licenses

   and rely on their personal automobiles for transportation.

6. To promote civic engagement in the communities it serves, LUPE conducts voter

   registration, voter education, and non-partisan get-out-the-vote campaigns, as well as

   assists individuals to prepare their naturalization applications.

7. LUPE registers voters year-round, including at some of its monthly membership

   meetings, at house meetings, in all of the LUPE offices, and especially at the two area

   naturalization ceremonies where new citizens are celebrated for having passed their

   citizenship exam and have taken their Oath of Citizenship, and are now U. S. Citizens.

8. LUPE also provides U.S. citizenship classes to its members who seek to naturalize. In

   the last three years, approximately 1,700 members completed LUPE citizenship classes. I

   know from working with many of these members that prior to naturalization many, if not

   most, of these members had Texas driver’s licenses or identification cards.

9. LUPE assists its members who graduate from its citizenship classes all the way through

   completion of the naturalization process. Immediately after naturalization ceremonies, or

   later at its offices, LUPE registers its newly naturalized members to vote in Texas. At

   election time, LUPE encourages its newly naturalized members and other citizen

   members to vote. LUPE believes that its members can achieve positive change for their

   community through the ballot box.

10. LUPE keeps records of its members who completed citizenship classes in the last three

   years, as well as the time period beyond three years. These records related to citizenship



                                             2
 Case 2:19-cv-00040 Document 14-4 Filed in TXSD on 02/15/19 Page 4 of 9



   classes are highly confidential because they include the personal information of LUPE’s

   members. LUPE also keeps confidential its membership list, so that members are not

   improperly targeted for political, law enforcement, employment, or other reasons.

11. LUPE’s records, although extensive, do not show all persons who were naturalized in

   Hidalgo County, or any other county.

12. I have worked well with Hidalgo County Elections Administrator Yvonne Ramon over

   the past several years. I understand, through conversations with Ms. Ramon as well as

   my work with immigrants who wish to naturalize and my work to register naturalized

   citizens to vote, that Hidalgo County does not have a list of all persons who are

   naturalized citizens and registered to vote in Hidalgo County. Although Hidalgo County

   sends staff to register people to vote inside of naturalization ceremonies, Hidalgo County

   does not have lists of people who registered to vote inside of a naturalization ceremony

   held outside of Hidalgo County. Hidalgo County also does not have a list of people who

   registered to vote in the weeks and months after they naturalized, including naturalized

   citizens who were registered to vote by LUPE at our offices.

13. Neither LUPE nor Hidalgo County keeps a complete list of persons who naturalized in

   Hidalgo County.

14. I first learned of the Texas Secretary of State’s Election Advisory when I read about it in

   the local newspaper on Saturday, January 26, 2019.         I continued to hear about the

   Advisory from staff and community members that weekend.

15. I know that LUPE has members who naturalized and have Texas driver’s licenses or

   identification cards from before they naturalized. These members meet the description of

   suspect individuals described in the Advisory, and I am confident that LUPE has



                                             3
 Case 2:19-cv-00040 Document 14-4 Filed in TXSD on 02/15/19 Page 5 of 9



   members on the suspect voter list that the Secretary of State sent to Hidalgo County. I

   know that if Hidalgo County cannot confirm the U.S. citizenship status of the LUPE

   members on the County’s list, that the County will send these members a Notice of

   Examination. If LUPE members who are sent a Notice do not receive the Notice or fail

   to respond within 30 days, Hidalgo County will remove these LUPE members from the

   County’s voter rolls.    Removed LUPE members will lose the right to vote, and,

   consequently, LUPE’s get-out-the-vote efforts will suffer. LUPE also will be forced to

   spend its limited time and money on efforts to reregister members wrongfully removed

   and to assist other members in providing proof of citizenship to their counties in response

   to Notices.

16. In addition, LUPE will be required to conduct community outreach and education to

   explain the Advisory to members and to assure newly naturalized members that they will

   not be arrested or prosecuted for voting. I know that newly naturalized members will be

   afraid to register to vote and to vote because of the Advisory and the ongoing

   investigation by Texas and Hidalgo County.

17. On Monday, January 28, I called a planning meeting with my staff. At the meeting, my

   staff and I concluded that many of our newly-naturalized members are the subjects of the

   voter purge effort and that LUPE will be forced to respond or face our members’ loss of

   voting rights and political strength. We knew that our members, especially our members

   who went through our citizenship classes, would be confused by the Advisory and would

   want to know how the Advisory and investigations under the Advisory would impact

   voter registration and our members’ right to vote. One person on my staff did an

   interview with a local television station to try to clear up public confusion over the



                                            4
 Case 2:19-cv-00040 Document 14-4 Filed in TXSD on 02/15/19 Page 6 of 9



   Advisory. The time my staff and I spent, and continue to spend, to address the Advisory

   has diverted our attention away from other activities central to our mission.

18. After learning of the Advisory, I called Hidalgo County Elections Administrator Yvonne

   Ramon to understand what I had to do to prevent the County from removing LUPE

   members from the voter rolls. I understand from our conversation that Hidalgo County is

   in the process of reviewing the suspect voter list sent by the Secretary of State and that

   the County is investigating the registered voters one-by-one. I understand that the

   County will send a letter to any registered voter whom it cannot verify as a U.S. citizen.

   From this conversation, I knew that LUPE members on the County’s suspect voter list

   will be forced to prove their citizenship either now or upon receiving a Notice of

   Examination letter. Hidalgo County will remove LUPE’s members from the voter rolls if

   they fail to provide proof of citizenship.

19. Ms. Ramon would not share Hidalgo County’s suspect voter list with me, and I could not

   provide her with LUPE’s confidential records showing which members have completed

   citizenship classes and naturalized as U.S. citizens. Originally, I thought that LUPE

   would be able to ask members to bring their proof of citizenship to the union hall in order

   to show Hidalgo County officials such documentation and that Hidalgo County officials

   would subsequently remove these members from the suspect voter list. LUPE attempted

   to reach such an agreement with the County, but the County concluded that it would be

   unable to bring the suspect voter list to LUPE’s union hall. Hidalgo County at one point

   informed LUPE that we should send our members to DPS to be taken off of the suspect

   voter list.




                                                5
 Case 2:19-cv-00040 Document 14-4 Filed in TXSD on 02/15/19 Page 7 of 9



20. On February 15, 2019, a LUPE member called Hidalgo County Elections Department to

   ask whether her relative, who naturalized as a U.S. citizen two years ago and registered to

   vote in Hidalgo County, was on the list of suspect voters. A Hidalgo County Elections

   Department official put the LUPE member on hold and transferred her to a different

   official. The second official said that the Elections Department does not have a set

   process for obtaining the list or removing the names from the list, and the official

   provided the LUPE member with the phone number to the Secretary of State’s office.

   The official further stated that the Secretary’s office issued the list, and that the Elections

   Department had not received a process to handle the issue from either the Secretary’s

   office or the Hidalgo County Commissioners. When the LUPE member asked if her

   relative would be able to vote in the next elections, the official responded, “I do not

   know…I am unable to provide you with that information at the moment…[i]f you wish to

   get more information, you have to submit a ‘public information request.’”

21. When we thought that LUPE members could work with Hidalgo County staff at LUPE’s

   union hall to be removed from the suspect voter list, LUPE began the process of reaching

   out to its members to gather the required documentation. This process required LUPE

   members to expend considerable time, effort, and money that I know some members were

   not able to spend. LUPE members had to search for their citizenship documents, arrange

   child care, take time from work, and find transportation to the LUPE union hall so that

   they could wait in line to prove their citizenship to County workers. I know that some

   members on the County’s list determined that they would not be able to come to the

   union hall because of work, child care, lack of transportation, or the other costs involved.

   In all cases LUPE members were negatively affected, through the cost of having to



                                             6
 Case 2:19-cv-00040 Document 14-4 Filed in TXSD on 02/15/19 Page 8 of 9



   prepare to prove their citizenship to County officials. Although a handful of members

   came to our union hall with citizenship documents, ultimately they were not able to be

   removed from suspect voter list through this process.

22. LUPE members should not have to bear these costs and be treated as less than full

   citizens simply because they are naturalized immigrants. It is unfair that the State and

   County are investigating LUPE members and that our members face removal from the

   voter rolls and criminal prosecution solely because they were born outside of the United

   States. Our naturalized members learn in their citizenship classes that the Constitution

   requires the government to treat all citizens equally under the law. Texas and its counties

   are violating this basic right.

23. In addition to the negative impact on LUPE’s members, LUPE had to spend considerable

   time and resources that it otherwise would not have had to spend to prepare to present its

   members to Hidalgo County for citizenship verification.

24. In addition, this process took considerable staff and volunteer time. Staff had to review

   the records of over a thousand LUPE members, and staff and volunteers then had to call

   hundreds of members who are registered to vote to determine if the timing of their

   interactions with DPS suggest that the members could be on the County’s list. Staff and

   volunteers would have otherwise spent this time to conduct voter registration, to assist

   individuals with naturalization applications, or engage in LUPE’s other customary

   activities.

25. This process was not going to help LUPE members who are registered to vote in any

   county other than Hidalgo County.




                                            7
Case 2:19-cv-00040 Document 14-4 Filed in TXSD on 02/15/19 Page 9 of 9
